Case 3:21-cv-01250-N Document 1-4 Filed 05/28/21   Page 1 of 2 PageID 23




                     A-3
Case 3:21-cv-01250-N Document 1-4s ﬂéﬂé
                                     Filed 05/28/21                            Page 2 of 2 PageID 24


                                                lovk‘i

                                           FELICIA PITRE
                              DALLAS COUNTY DISTRICT CLERK

                                        NINA MOUNTIQUE
                                           CHIEF DEPUTY




                               CAUSE NO. DC-21-05553



                                     JENNIFER TEMPLE

                                                   VS.

                                        WFAA-TV, INC.



                                    19lst District Court



                       ENTER DEMAND FOR JURY
                   JURY FEE PAID BY: JENNIFER TEMPLE

                                      FEE PAID: $40.00




                 600   COMMERCE STREET DALLAS, TEXAS 75202 (214) 653-7261
                        FAX (214)653-7781 E-mail: Felicia.Pitre@da11ascounty.org
                        Web site: http://www.dallascounty.org/distclerk/index.html
